DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a management controller configured for”  and “an internal accelerator …configured to” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See specification: pg. 11, lines 12-15, and pg. 12, lines 26-32.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “an internal accelerator” however it is unclear what the accelerator components are as it only executes an analytics engine. The claim do not appear to have any components of the accelerator. 
Claims 9-14, are rejected based on dependency to claim 8.
Claims 15 recites “a method comprising….. executing… an analytics engine for.” However, it is unclear what the method steps are, as the steps after the “for” statement is intended use.   
Claims 16-21, are rejected based on dependency to claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “an internal accelerator” but no hardware components are listed in the system. “An internal accelerator” appears to be software per se, as the internal accelerator comprise of software as indicated in specification pg. 3, lines 21-25. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chandwani et al. (U.S. PG PUB 2008/0088974).
Regarding claim 1, Chandwani teaches an information handling system comprising: 
a processor (see Fig. 3, 306); 
a management controller configured for out-of-band management of the information handling system (see ¶ [0058] “Memory controllers can generate interrupts to inform memory errors to the dedicated service processor/microcontroller. Memory controllers can also provide out of band access (e.g. SMBus) to allow fault module executing on dedicated microcontroller to read error registers.”); and 
an internal accelerator communicatively coupled to the management controller (see ¶[0054] “In this configuration, the fault module 302 executes on the separate control processor 304 and uses I/O interfaces (e.g. PCI) 308 to access the various hardware units.”) and 
The following is intended use and has not patentable weight see MPEP 2111.02, however, examiner is citing how the art reads on the claims for compact prosecution: 
configured to execute an analytics engine (see ¶[0024] “In one embodiment, a fault module includes one or more of the following features: heuristic analysis including execution of various prediction mechanisms to predict a potential failure well ahead in time”) for receiving events from the management controller (see ¶[0068] “The error handler layer 502 can include an event management module to provide a mechanism to enable failure prediction and other users to register for various fault events and receive the registered events in the form of callbacks.”); and 
analyzing the events to perform one or more tasks based on the events (see ¶[0024] “In one embodiment, a fault module includes one or more of the following features: heuristic analysis including execution of various prediction mechanisms to predict a potential failure well ahead in time”).
Regarding claim 2, Chandwani teaches wherein the one or more tasks comprise one or more of predictive failure analysis and communication of notifications (see ¶[0068] “The error handler layer 502 can include an event management module to provide a mechanism to enable failure prediction and other users to register for various fault events and receive the registered events in the form of callbacks. The event management module stores the user context for various fault events. The granularity of event registration could be memory errors, processing engine errors, PCI errors, etc.”).
Regarding claim 3, Chandwani teaches wherein the internal accelerator is implemented using a field-programmable gate array (see ¶[0133] “the fault module can be implemented as a hardware functional block in a field programmable gate array”).
Regarding claim 4, Chandwani teaches wherein the management controller is further configured to enable an analytics persona on the internal accelerator that enables the internal accelerator to execute the analytics engine (see ¶[0026] “In one embodiment, the fault module 102 executes on the native host processor 104 and uses following interfaces for accessing error information”).
Regarding claim 5, Chandwani teaches wherein the management controller is further configured to: obtain training data from a network share communicatively coupled to the management controller (see ¶ [0127] “event notification of blade failure events. The El (external interface) API provides support for allowing a management application to know when a blade should be declared as faulty since a critical fault has been encountered and persisting. The El API support providing fault information (like fault type, component ID, fault details, severity) which lead to the blade failure. The failure can be triggered by critical faults defined in correlation rules of CM API.”); and communicate the training data to the internal accelerator for use in executing the analytics engine (see ¶[0031] “the fault module executes on the dedicated management microcontroller and uses the following interfaces for accessing error information”).
Regarding claim 6, Chandwani teaches wherein the management controller is further configured to enable multiple analytics personas on the internal accelerator, to allow the internal accelerator to execute multiple analytics operations (see ¶[0024] “heuristic analysis including execution of various prediction mechanisms to predict a potential failure well ahead in time; correlation of various errors and status of affected resources, e.g., blade, Network Interface Card (NIC)/Network Controller, processing engines and I/O interfaces; detection of errors, such as hardware errors including DRAM Errors, sensors on the board, SRAM/Scratch memory errors, PCI Unit errors, MSF errors, general purpose processor errors, processing engine errors, coprocessor (e.g. crypto accelerator) errors, and hash units; Interface errors such as GigE link and NIC errors (e.g., CRC, FIFO overrun), SONET/SDH errors (like LOS, BER), and Fiber channel/SATA/SAS errors (like read/write, CRC); and software errors, such as sanctity of program code on processing engines, framework errors, fault logging and reporting, logging of errors detected and its related information, and logging and reporting of critical potential failures (i.e. result of predictive analysis)”).	
Regarding claim 7, Chandwani teaches wherein functionality of the internal accelerator is shared by the management controller and at least one other information handling resource (see ¶[0029]] “3. Shared memory (e.g., SRAM/DRAM) between processing engines providing error information and native control processor”).
	Regarding claim 8, is an independent accelerator claim corresponding to system claim 1 above, therefore, is rejected for the same reasons as claim 1.	
Regarding claim 9-14, are accelerator claims corresponding to system claims 2-7 above, respectively, therefore, is rejected for the same reasons as claims 2-7.
	Regarding claim 15, is an independent method claim corresponding to system claim 1 above, therefore, is rejected for the same reasons as claim 1.	
Regarding claim 16-21, are method claims corresponding to system claims 2-7 above, respectively, therefore, is rejected for the same reasons as claims 2-7.	

Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194

/CARINA YUN/Examiner, Art Unit 2194